Exhibit 99.1 Pacific Premier to Recognize Impairment Charge for Investment in Shay Asset Management’s AMF Mutual Funds Costa Mesa, Calif., June 20, 2008 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), announced today that the Bank has terminated its investment in the Shay Asset Management AMF family of mutual funds (“Funds”) as of June 18, 2008 because of the continuing decline in the net asset value ("NAV") of these funds as well as the recent credit rating downgrade of certain non-agency private label mortgage backed securities held by the Funds. These NAV decreases, which resulted from the uncertainty in spreads in the bond market for mortgage-related securities along with the performance of a small number of the bonds within the Funds, have led the Bank to determine that the Funds should be classified as other than temporarily impaired. Rather than continue as an investor in the Funds, the Bank has redeemed its shares and will receive a pro rata distribution of the securities held by the Funds by June 27, 2008.The shares redeemed for the underlying securities (redemption in kind) will result in a non-cash charge to net income of approximately $2.1 million or $0.34 per share on a fully diluted basis. The charge will be recognized during the quarter ending June 30, 2008 and will be partially offset by operating earnings in the quarter. A listing of the non-agency private label securities held in the Funds as of May 30, 2008 is available at www.amffunds.com. The Bank will benefit from the receipt of the securities from the Funds by directly receiving all of the principal payments, including prepayments, made each month on the securities and will eliminate the 46 basis point fund management fee, or approximately $112,000 per year. The receipt of the cash flows from the securities and the elimination of the management fee are expected to partially offset the non-cash charge in future periods. In addition, Management believes that the withdrawal of the securities will enhance the Bank’s ability to sell individual securities when appropriate and to take all other necessary steps in order to manage the Bank’s recovery with respect to such securities. At May 31, 2008 the Bank had the following holdings in the Funds: AMF Ultra Short Mortgage
